Case 2:18-cv-03648-SJF-SIL Document 84 Filed 11/18/19 Page 1 of 2 PageID #: 1148




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 DAVID T. SILVA,
 GERROD T. SMITH, and
 JONATHAN K. SMITH,
 Members of the Shinnecock Indian Nation,

                           Plaintiffs,                                CV 18-3648
                                                                      (SJF)(SIL)
         -against-

 BRIAN FARRISH,
 JAMIE GREENWOOD,
 EVAN LACZI,
 BASIL SEGGOS,
 NEW YORK STATE DEPARTMENT OF
 ENVIRONMENTAL CONSERVATION,
 and SUFFOLK COUNTY DISTRICT ATTORNEY’S
 OFFICE,

                            Defendants.
 -----------------------------------------------------------------x




                                            NOTICE OF MOTION




         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law dated

 October 4, 2019, Local Rule 56.1 Statement of Undisputed Facts dated October 4, 2019,

 Declaration of Richard Yorke dated October 4, 2019 with Exhibits attached thereto, and upon all

 prior pleadings and proceedings, Defendants New York State Department of Environmental

 Conservation, Basil Seggos, Brian Farrish and Evan Laczi, (“State Defendants”) by their

 attorney, LETITIA JAMES, Attorney General of the State of New York, will move before Hon.

 Sandra J. Feuerstein, at the Long Island Courthouse of the United States District Court for the
Case 2:18-cv-03648-SJF-SIL Document 84 Filed 11/18/19 Page 2 of 2 PageID #: 1149




 Eastern District of New York, 100 Federal Plaza, Central Islip, New York 11722, for an Order,

 granting Summary Judgement in favor of State Defendants pursuant to Rule 56 of the Federal

 Rules of Civil Procedure, and for such other and further relief as the Court deems just and

 proper.

 Dated: Mineola, New York
        October 4, 2019
                                        LETITIA JAMES
                                        Attorney General of the State of New York
                                        Attorney for State Defendants

                                        By: /s/ Richard Yorke____________
                                               Richard Hunter Yorke
                                        Assistant Attorney General
                                        200 Old Country Road - Suite 240
                                        Mineola, New York 11501
                                        (516) 248-3302


 To:       Scott Michael Moore, Esq.
           Moore International Law PLLC
           45 Rockefeller Plaza, 20th Floor
           New York, New York 10111
           smm@milopc.com

           Brian C. Mitchell, Esq.
           Assistant County Attorney
           Suffolk County Attorney
           H. Lee Dennison Building
           100 Veterans Memorial Hwy.
           P.O. Box 6100
           Hauppauge, NY 11788
           brian.mitchell@suffolkcountyny.gov
